DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 03/01/2021, with respect to claim 1-14 have been fully considered and are persuasive.  The 112 rejection of 02/03/2021 has been withdrawn.
Applicant’s arguments, see pp. 12-16, filed 03/01/2021, with respect to claims 1-6, 9 have been fully considered and are persuasive.  The 103 rejection of 02/03/2021 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Justin Brask on 05/18/2021.

The application has been amended as follows: 
18.    (Currently Amended) A plasma processing chamber comprising: a plasma chamber;
a plasma source to generate a plasma containing gas ions in the plasma chamber;
and
a workpiece carrier to carry a workpiece for processing within the chamber, the carrier having a puck to carry the workpiece, a cooling plate bonded to the puck by an adhesive, the cooling plate having a dielectric coating, the dielectric coating having an uppermost surface, a mounting ring surrounding the puck and the cooling plate, and a gasket positioned laterally between the mounting ring and the dielectric coating of the cooling plate, the gasket configured to protect the adhesive from the plasma, wherein a first portion of the adhesive is vertically over the gasket and a second portion of the adhesive extends beyond the gasket and is vertically over the cooling plate, the first portion of the adhesive continuous with the second portion of the adhesive, and wherein the gasket has an uppermost surface co-planar with the uppermost surface of the dielectric coating of the cooling plate.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses A plasma processing chamber comprising: a plasma chamber; a plasma source to generate a plasma containing gas ions in the plasma chamber; and a workpiece carrier to carry a workpiece for processing within the chamber, the carrier having a puck to carry the workpiece, a cooling plate bonded to the puck by an adhesive, the cooling plate having a dielectric coating, the dielectric coating having an uppermost surface, a mounting ring surrounding the puck and the cooling plate, and a gasket positioned laterally between the mounting ring and the dielectric coating of the cooling plate, the gasket configured to protect the adhesive from the plasma, wherein a first portion of the adhesive is vertically over the gasket and a second portion of the adhesive extends beyond the gasket and is vertically over the cooling plate, the first portion of the adhesive continuous with the second portion of the adhesive.  
However the prior art of record fails to teach or disclose wherein the gasket has an uppermost surface co-planar with the uppermost surface of the dielectric coating of the cooling plate, as set forth in the present claims.  The apparatus of Pape in view of Ricci, Migita, and Naim fails to disclose the above limitations as claimed. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10153138 to Aoto et al discloses a workpiece carrier having a gasket (22, Fig. 3-4) positioned below a mounting ring (21) and between a puck (9) and coating (131) of a base (10) and the gasket has an uppermost surface co-planar with the uppermost surface of the coating of the base (see Fig. 3-4). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718